      CASE 0:13-cv-03506-SRN-HB Document 142 Filed 02/26/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 In Re: RFC and ResCap Liquidating Trust             Court File No. 13-cv-3451 (SRN/HB)
 Litigation


 This document relates to:
                                                                   ORDER
 Residential Funding Company, LLC v. Impac
 Funding Corp., No. 13-cv-3506


       Pursuant to the parties’ Stipulation of Dismissal with Prejudice [Doc. No. 5024],

       IT IS HEREBY ORDERED that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), case No. 13-cv-3506 is hereby dismissed with prejudice and without

attorneys’ fees, costs and expenses to any of the parties to this action.


DATED: February 26, 2019
                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
